Citation Nr: 0413015	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  99-10 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for residuals of a right shoulder fracture 
as a result of treatment at a Department of Veterans Affairs 
facility in August 1997.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 (West 2002) for hearing loss as a result of treatment 
at a Department of Veterans Affairs facility in August 1997.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1946 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied compensation benefits 
under 38 U.S.C.A. § 1151 (West 2002) for residuals of a right 
shoulder fracture and hearing loss as a result of treatment 
at a VA facility in August 1997.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in April 2001.  However, he 
failed to report.  

In June 2001, the Board remanded the matter to the RO for 
further development.  The case has now been returned to the 
Board.  

A motion to advance this case on the Board's docket, which 
was received by the Board on April 30, 2004, was granted by 
the Board on May 6, 2004, for good cause shown.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of the 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the 
appellant has been furnished the notice required by VCAA, to 
include as specified in 38 U.S.C.A. § 5103(a) and (b).  In 
this case, the appellant has not been provided with notice of 
what specific information and/or specific medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claim, and what specific evidence, if any, 
he is expected to obtain and submit, and what specific 
evidence will be retrieved by VA.  The VA letters issued to 
the veteran in July 2001 and December 2003 are inadequate for 
this purpose.  The Board also notes that the Board remand in 
June 2001 specifically requested that VCAA notice be provided 
to the veteran relative to the issues on appeal.  The record 
does not reflect compliance with this remand request.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the decision of Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and 
any other applicable legal precedent.

2.  If additional evidence is received, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).






